 RIVER MANOR HEALTH RELATED FACILITY227Samuel Liefer and Harry Ostreicher,a Copartnership,d/b/a River Manor Health Related Facility IandLocal 144,Hotel,Hospital,Nursing Home and Al-liedHealth Services Union, affiliated with ServiceEmployees International Union,AFL-CIO and Lo-cal 531,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Party in InterestSamuel Liefer and Harry Ostreicher,a Copartnership,d/b/a River Manor Health Related Facility and Lo-cal 1115,Joint Board,Nursing Home and HospitalEmployees Division and Local 531, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, Party in InterestLocal 531, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca 2 and Local 1115,Joint Board, Nursing Homeand Hospital Employees Division and Samuel Lief-er and Harry Ostreicher,a Copartnership, d/b/aRiverManor Health Related Facility, Party in In-terestSamuel Liefer and Harry Ostreicher,a Copartnership,d/b/a River Manor Health Related Facility and Lo-cal 1115,Joint Board,Nursing Home and HospitalEmployees Division.Cases 29-CA-4187, 29-CA-4187-2, 29-CA-4245, 29-CB-2060, and 29-CA-4307May 28, 1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHEROn January 30, 1976, Administrative Law JudgeJulius Cohn issued the attached Decision in this pro-ceeding Thereafter, the Respondent Employer filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' andiHerein called Respondent Employer2Herein called Respondent Union3The Respondent Employer has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board s established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall ProductsInc91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3 1951) We havecarefully examined the record and find no basis for reversing his findingsconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedhereinIn footnote 21 of the attached Decision, the Ad-ministrative Law Judge found that the Respondents'recognition agreement does not contain a union-se-curity provision, but merely provides for the inclu-sion of one in any future collective-bargaining agree-ment thereafter negotiated The Administrative LawJudge further found that, without regard to the valid-ity of the parties' recognition agreement, RespondentEmployer violated Section 8(a)(2) of the Act by re-quiring employees to sign dues-deduction authoriza-tion cards on behalf of Respondent Union Addition-ally, the Administrative Law Judge found that bythis conduct Respondent Employer also violated Sec-tion 8(a)(3) and Respondent Union violated Section8(b)(2) because it constituted an attempt to enforcetheabove-described provision of the recognitionagreement Inasmuch as we agree with the Adminis-trativeLaw Judge that the recognition agreementdoes not contain a union-security provision and thatthe Respondent Employer's conduct was violative ofSection 8(a)(2), we find it unnecessary to pass on hisfinding of 8(a)(3) and 8(b)(2) violations Further-more, we note that such additional violations do notaffect the remedy herein Accordingly, we shall mod-ify the Administrative Law Judge's conclusions oflaw, recommended Order, and notice in this respectAMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 4 and 8 ofthe Administrative Law Judge's Conclusions of Law"4By requiring employees to sign dues-deductionauthorization cards on behalf of Respondent Union,theRespondent Employer has violated Section8(a)(2) of the Act ""8By entering into a recognition agreement withthe Respondent Employer at a time when it did notrepresent an uncoerced majority of the employees ofthat employer, the Respondent Union has violatedSection 8(b)(1)(A) of the Act "ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that Respondent SamuelLiefer and Harry Ostreicher, a Copartnership, d/b/aRiverManor Health Related Facility, Brooklyn,New York, its partners, agents, successors, and as-224 NLRB No 38 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigns,and Respondent Local 531, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Yonkers, New York,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified1Substitute the following for paragraph A,1(b)"(b)Giving effect to a certain recognition agree-ment between Respondent River Manor and Re-spondent Union dated December 9, 1974, or any ex-tension or modification thereof "2 Substitute the following for paragraph A,1(c)"(c)Assisting Respondent Union by soliciting au-thorization cards on its behalf from its employees, bygranting access to its premises for the purpose of so-licitation and conducting of meetings by RespondentUnion and refusing to accord similar access to Local144 and Local 1115, and by requiring its employeesto sign dues deduction authorization cards on behalfof Respondent Union "3Substitute the following for paragraph B,1 (a)"(a)Giving effect to a certain recognition agree-ment between Respondent Union and RespondentRiver Manor dated December 9, 1974, or any exten-sion or modification thereof "4 Substitute the attached notices for the Adminis-trative Law Judge's noticesIT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsnot found hereinAPPENDIX Athreaten them with reprisals in order to requirethem to join or support Local 531WE WILL NOT discharge or otherwise discrimi-nate against employees because of their mem-bership in or assistance or support of Local 144,Hotel,Hospital,NursingHome and AlliedHealth Services Union, affiliated with ServiceEmployees International Union, AFL-CIO, orLocal 1115, Joint Board, Nursing Home andHospital Employees Division, or any other labororganizationWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the ActWE WILL cease recognizing Local 531 as therepresentative for collective bargaining of ouremployeesWE WILL cease giving effect to our recognitionagreement with Local 531WE WILL cease giving effect to any dues-checkoff card which our employees may havesigned authorizing us to deduct union dues fromtheir wages and pay them to Local 531WE WILL provide to both Local 144 and Local1115 the same equality of access to our nursinghome, its work areas, bulletin boards, and em-ployees as may have heretofore been provided toLocal 531WE WILL make whole Brenda Frazier, AlbertHazell, and Mary Terrell for any loss of pay orany benefits they may have suffered by reasonof our discrimination against themNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize and bargain with Lo-cal 531, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, as the bargaining representative ofour employees, unless it becomes certified by theBoard as a bargaining representative after aBoard-conducted electionWE WILL NOT give effect to a recognitionagreement signed with Local 531 on December9, 1974WE WILL NOT force employees to sign checkoffauthorization cards for Local 531WE WILL NOT assist Local 531 or any otherlabor organization by soliciting authorizationcards on its behalf or permitting it to hold meet-ings and conduct business on our premisesWE WILL NOT promise benefits to employees orSAMUEL LIEFER AND HARRY OSTREICHER, ACOPARTNERSHIP,d/b/aRIVERMANORHEALTH RELATED FACILITYAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT give effect to any recognitionagreement executed with River Manor HealthRelated Facility on December 9, 1974, or anyextension or modification thereofWE WILL NOT act or purport to act as the col-lective-bargaining representative of employeesof River Manor, unless and until we have beencertified by the Board as the collective-bargain-ing representative after the holding of a Boardelection RIVER MANOR HEALTH RELATED FACILITY229WE WILL NOT in any other manner interferewith, restrain, or coerce employees of RiverManor in the exercise of rights guaranteed tothem by Section 7 of the National Labor Rela-tions Actacts in violation of Section 8(a)(1) The Respondents filedanswers denying the commission of unfair labor practicesThese consolidated cases were tried at Brooklyn, NewYork,on June 16 through 19 andJuly 14through 16, 1975IssuesLOCAL 531, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICADECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge On April 14,1975, the Regional Director for Region 29 issued an orderconsolidating cases and a complaint against Samuel Lieferand Harry Ostreicher, a Copartnership, d/b/a River Man-or Health Related Facility, herein called Respondent RiverManor, and Local 531, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein called Respondent Union or Local 531The complaint was based upon charges filed on January14, 1975, and on January 21, 1975, respectively by Local144,Hotel,Hospital,Nursing Home and Allied HealthServices Union, affiliated with Service Employees Interna-tionalUnion, AFL-CIO, herein called Local 144, andserved on Respondents the same dates, and upon chargesfiledMarch 6, 1975, by Local 1115, Joint Board, NursingHome and Hospital Employees Division, herein called Lo-cal 1115, and served the same date on Respondents There-after, on June 3, 1975, the Regional Director issued anoth-er complaint against Respondent River Manor based upona charge filed by Local 1115 in Case 29-CA-4307 andserved on Respondent River Manor on April 16, 1975 OnJune 3, the Regional Director issued an order consolidat-ing Case 29-CA-4307 for hearing with the aforementionedcasesThe complaints allege that Respondent River Manor un-lawfully solicited and by threats and promises of benefitinduced employees to sign authorization cards designatingRespondent Union as their representative It is further al-leged that the Respondents executed and maintained ineffect a recognition agreement which was signed notwith-standing that Respondent Union did not represent an un-coerced majority of the employees covered by said agree-ment By having thereby rendered unlawful assistance toRespondent Union, it is alleged that Respondent RiverManor violated Section 8(a)(1) and (2) of the Act, by itsexecution of the aforesaid agreement and attempting toenforce a union-security clause, it is alleged that Respon-dent Union violated Section 8(b)(l)(A) and 8(b)(2) ofthe Act In addition the complaints allege that RespondentRiver Manor unlawfully discharged certain of its employ-ees because of their activities on behalf of Local 144 orLocal 1115, and in Case 29-CA-4307 it is further allegedthatRespondent River Manor not only violated Section8(a)(3) of the Act but also violated Section 8(a)(4) of theAct because it discharged an employee who gave testimonyunder the Act Finally the complaints allege commission ofWhether licensed practical nurses employed by Respon-dent River Manor are supervisors or agents acting on be-half of Respondent River ManorWhether Respondent River Manor unlawfully assistedRespondent Union by soliciting its employees to sign cardsdesignating Respondent Union as their collective-bargain-ing representativeWhether Respondent River Manor promised benefits toemployees should they sign cards designating RespondentUnion as their representativeWhether Respondent River Manor threatened employ-ees with discharge or other reprisals if they refused to signauthorization cards for Respondent UnionWhether Respondent River Manor unlawfully permittedRespondent Union to conduct union business on the prem-ises during worktimeWhether the Respondents unlawfully executed, main-tained in effect, and enforced a recognition agreement at atime when the Respondent Union did not represent an un-coerced majority of the employees of Respondent RiverManorWhether Respondent River Manor unlawfully refused topermit Local 144 and Local 1115 entry to its premises andaccord them the same privileges as Respondent UnionWhether Respondent River Manor unlawfully interro-gated certain of its employeesWhether Respondent River Manor discharged certain ofits employees in violation of Section 8(a)(3) of the ActWhether Respondent River Manor discharged an em-ployee in violation of Section 8(a)(4) of the ActAll parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs Briefs submit-ted by the General Counsel and Respondent River Manorhave been carefully consideredUpon the entire record of the case and from my observa-tion of the witnesses and their demeanor I make the follow-ingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYRespondent River Manor is a copartnership composedof Samuel Liefer and Harry Ostreicher, with a principalplace of business in Brooklyn, New York, where it is en-gaged in operating a health-related facility providing roomand board, nursing supervision, and ancillary care andother related services for residents Since it commencedoperations on August 26, 1974, Respondent River Manorhas derived gross revenues at an annual rate in excess of$100,000, and during the same period it purchased andreceived at its place of business food products and othergoods and materials valued at an annual rate in excess of 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD$50,000, of which goods and materials valued at an annualrate in excess of $50,000 were received from suppliers lo-cated in the State of New York, each of which suppliershaving received such goods and materials in interstatecommerce directly from States other than the State of NewYork The complaint alleges, Respondent River Manor ad-mits, and I find that Respondent River Manor is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDRespondent Union, Local 144, and Local 1115 are labororganizations within the meaning of Section 2(5) of theActIIITHE ALLEGED UNFAIR LABOR PRACTICES INVOLVEDA The Alleged Violations of Section 8(a)(2) of the Act1The supervisory status of the licensed practical nursesIn August 1974 Respondent River Manor commencedoperations of its nursing home, a six-floor facility of whichonly two floors were in operation during the period whenthe Respondent Union was engaged in organizing the em-ployeesElsieHarrington, a registered nurse, is the director ofnurses and is responsible for the entire nursing operation inRiverManor Thus she supervises the licensed practicalnurses (LPN's), aides, and orderlies Harrington is respon-sible for hiring and firing of employees in her departmentand prepares work schedules, floor assignments, rosters,and assignments of patients requiring special attention tothe aides and orderlies Harrington, of course, is admitted-ly a supervisor within the meaning of the ActThe complaint alleges that LPN's Mercado, Russell,Link, and Pierre are supervisors or agents within the mean-ing of the Act i The record in this area, based upon thetestimony of Harrington, the LPN's, as well as employeewitnesses, reveals the following the LPN's cannot hire,fire, lay off, or promote employees Nor can they give rais-es to employees or discipline or warn employees, or effec-tively recommend any of the above actions In this connec-tion, the record does show that LPN's did report toHarrington concerning the work and conduct of aides ororderlies but it is clear that an LPN could take no action inthat regard The LPN's punch the timeclock and are paidon a weekly basis It appears that from time to time theLPN on the afternoon or night shift would occasionallytelephone for a replacement in the event an aide or orderlyreported that he or she could not come or failed to appearfor work However, such calls were made from a call-in listof so-called per diem people prepared and maintained byHarrington It was the custom to call the top name on thelist and if that person was not available the LPN wouldcommunicate with Harrington who was always available totelephone for further instructions It is clear that such occa-1At the hearing the General Counsel was permitted to amend the com-plaint so as to include Pierre as an alleged supervisor or agentsional action on the part of a LPN does not involve theexercise of any independent judgment on her part whichwould indicate supervisory authorityOne of the LPN's,Mercado, worked days at the same time as Harrington her-self and she had been instructed by Harrington to preparea form or schedule assigning certain duties to the aides andorderlies The purpose of this form was to assign patients insuch a way to the aides and orderlies on each shift so thatthe more difficult patients would be rotated among themThe preparation of this schedule by Mercado did not in-volve any exercise of individual judgment and is not suffi-cient, absent all other indicia, to constitute Mercado as asupervisorThe aides and orderlies have their regular routine dutiesand will report to the LPN's only in cases of medical emer-gency In such instances, the LPN will direct the aide as towhat she could do to help the LPN concerning matterssuch as taking temperature, checking vital signs, and thelikeThe General Counsel argues that Russell, the LPN onthe night shift and Link, an LPN who relieves Russell onthe night shift when Russell is off, are supervisors becauseno acknowledged supervisor or member of management isat the facility during that shiftRussell testified that, ifrequired, she could change the floor on which an orderlywas working and had been so instructed by HarringtonBut since the aides and orderlies already had received theirassignments from schedules prepared by Harrington such achange by Russell, if it occurred, would be rare and thenonly in connection with medical requirements In case ofseriousmedical emergency, the LPN on the night shift isinstructed to call either Harrington or the doctor They arenot permitted, for example, to call an ambulance to sendthe patient to the hospital Only the doctor or Harringtoncan authorize them to take such action The night shiftLPN has no more authority than the others The fact thatthe director of nurses is not present on the night shift doesnot in and of itself create supervisory authority in the LPNon that shift 2 Finally, factors such as the LPN's giving outpaychecks to employees, particularly on the night shift,and reporting employees to Harrington who have beenlate, or even transmitting a warning from Harrington to anemployee concerning lateness, absent the power to makeeffective recommendations, are not sufficient to confer su-pervisory status upon an LPN as these matters are routineand most importantly, do not involve the exercise of anyindependent judgment on the part of the LPNIn sum, the LPN's exercise a function of giving direc-tions to aides and orderlies in connection with nursing andmedical care and in that respect they can call upon theaides and orderlies to assist them In these circumstances,particularly as they are not possessed of any of the usualindicia of supervisory authority, I find that the LPN's arenot supervisors within the meaning of the Act 3Z Leisure Hills Health CentersInc, 203 NLRB 326 (1973), relied upon bythe General Counsel in this connection in inapposite In that case the LPNon the night shift found by the Board to be a supervisor had been designat-ed as such by the employer and it was found that she exercised independentjudgmentagMountain Manor Nursing Home204 NLRB 425 (1973)Wing MemorialHospitalAssociation 217 NLRB 1015 (1975)Eugene Good Samaritan Center191NLRB 35 (1971) RIVER MANOR HEALTH RELATED FACILITY231However, as it does appear that the LPN's did serve as aconduit between Harrington and the aides and orderlies,the question as to whether the LPN's are agents of Respon-dent River Manor will be discussed in connection with theallegations of unlawful assistance2 Facts as to solicitation for Respondent UnionRespondent River Manor commenced operations of thenursing home in August 1974 As previously noted, ElsieHarrington is the director of nursing services, and MarvinOstreicher is the administrator of the facility In OctoberOstreicher introduced Harrington to two representatives ofRespondent UnionHarrington recalled that one wasnamed Valentino and does not recollect the name of theother representative but they were introduced to her byOstreicher as representatives of Local 531During theirconversation Harrington told them that she was not inter-ested in a union They asked her if there were any LPN'saround and she informed them that Mercado was presentHarrington then went to Mercado and asked if she wasinterested in a union and Mercado told her that she wasHarrington stated that she brought Mercado down throughthe corridor to a point outside her office and then intro-duced her to the representatives of Respondent UnionHarrington says she then went into her own office, closedthe door, and does not know where the others went or whatthey didMercado identified one of the representatives withwhom she spoke on that day as Charles Kranitz, who isvice president of Respondent UnionMercado also recol-lected that this meeting occurred on October 23 since thatis the date that she signed her own card for RespondentUnion She further said that the two representatives cameout of Ostreicher's office and then were introduced to herby Harrington As a result of her conversation with them,she was given some membership cards and told to have thepeople sign them and that they would be back to pick upcardsMercado states that thereafter she gave out cards tothe nurses aides working on her tour of duty Just before 4p in she spoke to Allen, the LPN on the afternoon shift,and gave her cards to be distributed to the aides andorderlies on that shift In addition Mercado gave Allenenough cards to leave for LPN Russell on the midnight to8 a in shift Mercado saw a representative from Respon-dent Union a week later, Montanez, and gave him some ofthe cards which she had obtainedMercado, a witness called by the General Counsel,maintained that Harrington merely told her that there weretwo men from Local 531 who wanted to talk with herHarrington did not say what they wanted to talk about nordid she say anything about Local 531 or benefits, nor didHarrington tell her, according to Mercado, the reason thatshe wanted her to meet the union representatives Harring-ton merely said she could talk to these people from Local531 44When asked by the General Counsel whether Harrington said anythingto her prior to the introduction, Mercado stated that there was something inthe statement she had given to the Board which she wanted to change Therecord does not reveal what Mercado had in mindOn December 9, 1974, the Respondents entered into arecognition agreement following a card check conductedby an arbitrator who certified that Respondent Union hadauthorization cards from a majority of the employees inthe unit The recognition agreement provided for the com-mencement of negotiations after receipt of union demandsby the Employer, and further provided that the basicagreement should be the Union's usual contract containingunion-shop and checkoff clauses, among other things Afurther provision called for arbitration in the event the par-ties could not agree on the terms of a contractOther than the circumstances of the introduction of theRespondent Union's representatives to Mercado as relatedabove, certain other acts of illegal assistance and coercionare alleged in connection with the signing of cards by indi-vidual employeesVincent Cox, a dishwasher, testified that one day in Oc-tober he saw Ostreicher speaking to Kranitz and anotherunion representative whom he identified as being a SpanishpersonThey were sitting at a table in the staff diningroom Cox did not hear what they were talking about nordid they talk to him A day or two later the Spanish unionrepresentative saw him in the kitchen and asked to speak tothe kitchen people in the dining room He told the kitchenpeople that they would be making more money if theysigned cards and Local 531 obtained a majority The repre-sentative gave Cox a card which he did not sign at thattimeCox stated that a few days later a man, whom hecould not identify but believes came from the office, askedif the kitchen staff had signed the cards for Local 531 Coxsaid he had not When Cox asked whether he had to sign,the office man said if he did not sign the card he could notwork there any longer Thereafter, a union representativecame in and Cox signed and dated the card for himCox further testified that in January he was told by acook that he had to sign a paper before getting his pay-checkCox went to the office where the bookkeepershowed him a checkoff card for dues deduction and toldhim that if he did not sign this card he would not get hischeck Cox refused to sign and the bookkeeper called Os-treicher who ordered him to give Cox the check Cox didnot know the name of the bookkeeper Cox then signed thecheckoff cardMarietta Spadaro, a nurses aide, testified on behalf ofthe General Counsel that she commenced working at Re-spondent River Manor on January 3, 1975, after the execu-tion of the recognition agreement On January 16 when shewent to Harrington's office to pick up her check, Harring-ton told her to sign an application and checkoff authoriza-tion card for Respondent Union Spadaro signed the cardand a union representative came in and Cox signed anddated the card for himEnid Hoshing was hired on December 17 by Harringtonas a nurses aide Hoshing stated that on January 16 whenshe went to the office to get her paycheck, Harrington gaveher a card and told her to sign it Hoshing asked what thecard was about and a nurses aide, Robinson, who was pres-ent, said that it was a card for Local 531 Harrington thensaid that if she did not sign the card Hoshing would not gether check Hoshing signed the card and Harrington gave 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDher the check I do not credit Hoshing's testimony withrespect to the threat that she would be fired if she did notsign the card Not only does Harrington deny making anythreat to Hoshing, but the latter never mentioned it in thecourse of her statement given to a Board agent 8 days afterthe occurrenceMoreover, Robinson did not corroboratethis event even though she was presentsThere was some conflict whether Hoshing had signedone or two cards in Harrington's office on January 16 asonly a sick and welfare card was received in the recordAlthough in her statement Hoshmg only referred to signingone card, she stoutly maintained at the hearing that she didindeed sign two different cards and identified an applica-tion and checkoff authorization card of the RespondentUnion as being one of the cards she signed I credit Hosh-ing in this matter The fact that an authorization card wasnot produced by Respondents pursuant to subpena doesnot preclude a finding that Hoshing actually signed a cardMoreover,Harrington freely admitted that during themonths of January and February she gave out such dualpurpose cards to many employees Nor is it likely that asick and welfare fund card would be requested of an em-ployee who had not signed an application for membershipand checkoff cardMary Townsend, an aide, was hired by Harrington onNovember 6 and signed an authorization card for Respon-dent Union on November 20 Townsend stated that shewas given the card by Mercado who told her that there wasa union which she would like her to join, that it was Local531, a good union and that Harrington wanted everyone tohurry up and join to get more benefits Townsend repliedshe wanted to think about it, but Mercado told her if shewanted to continue to work here she had better sign thecard Townsend then signed Mercado also told her thatshe had herself signed a card and Harrington wanted allemployees to signAlbert Hazell, an orderly, testified that on November 28he signed an authorization card for Respondent Unionwhich had been given him by Link, the LPN who filled inon the night shift during the absence of the regular LPN,RussellHe stated that Link told him that Harringtonwould like him to fill out the card without any other em-ployees knowing about it and return it to Link the nextday, which he did Hazell also recalled signing a previouscard for Respondent Union in October which had beengiven to him by other employees who told him that Har-rington had said he had to sign a card in order to keep hisjobBrenda Frazier, an aide, was hired on October 30 andworked the shift from 12 midnight to 8 a m She signed anauthorization card dated November 28 for the RespondentUnion At the time, Frazier was in the first floor staffroomwith Russell, the LPN, Dennis Williams, an orderly, andAllen, the LPN from the previous shift Russell came over5Alma Robinson an aide,testified at the hearing that she signed a sickand welfare fund card on the same date as Hoshing She did not mentionthisincidentOf course, in her testimony Hoshing referred to aMiss Robinson' and it is conceivable that she did not mean the Alma Robinson whoappeared as a witness In any event if another Robinson was employed atthat time, such person did not testify at the hearingto Frazier and gave her the card and asked her to sign itFrazier read the card and asked who was a truckdriver,that this was a nursing home Russell replied that Harring-ton had said that those who do not sign the card would befiredFrazier then signed the Local 531 card At about thesame time,Williams received a card for Respondent Unionfrom Russell,6 who stated that Harrington had given herthe card for him to sign and that she wanted it back in themorningWilliams did not sign the card at once and laterRussell asked for it, saying that she wanted it quickly be-cause Harrington said that anyone who does not sign thecard would be fired Williams, who had put the card in hislocker, obtained it at the end of the shift, signed it, andreturned it toRussellWilliams also recalls Frazier andHazell being present at the timeRussell, testifying on behalf of Respondents, stated thatwhen she came on duty that night she found the authoriza-tion cards for Respondent Union on her desk Allen, theLPN from the prior shift, told her "there are some cards onthe desk for the Union, give them to the ones that come in,have them sign and leave it " Allen did not say where shegot the cards or to whom Russell was to return them, shemerely said to leave them on the desk Russell denied thatAllen told her the cards had been left by Harrington Rus-sell testified that she heard the employees talking about notwanting a Teamsters union, but she said they still signedthe cards although they did not care for that Union How-ever, she denied that Harrington ever asked her to distrib-ute these cards, stating that she does not see Harringtonwhen she comes in to work at 1 I p in She further deniedtelling these employees that if they did not sign they wouldbe fired, or that Harrington had said that they must signthe cards Finally, Russell said that at the end of her shiftshe left the cards on her desk and she believes that theLPN on the morning shift picked them upAlma Robinson commenced working as an aide at 12midnight on December 3 and she testified that, severaldays after she began working, Russell gave her an authori-zation card for Local 531 and told her to sign it Robinsondid not do so immediately, and the next day Russell askedher if she had signed the card and she replied she had notRussell then obtained another card and told her to sign itnow because Harrington wanted it Robinson then signedthe card and gave it back to Russell 7There were two instances of employees alleging that theyhad signed cards for the Respondent Union which hadbeen given to them by Harrington herself Neither of thesecards had been produced by the Respondent Union pur-suant to the subpena Esmond G Phillip, an orderly, beganworking in September 1974, right after Labor Day He stat-ed that about 3 weeks after the commencement of his em-ployment Harrington gave him a card for the RespondentUnion and told him that everyone had to sign it Phillip6Although Williams card is dated November 27 while Frazierswas dat-ed November 28 it appears from the testimony of Frazier Williams andRussell that the signing of cards by the employees on the midnight to 8 a inshift occurred about the same time'A Local 531 authorization card signed by Robinson was not producedHowever Robinson was able to identify a blank card as the same as the oneshe had signed On January 16 she signed a sick and welfare card of Re-spondent Union which was received in evidence I credit Robinson Russelldid not deny the incident RIVER MANOR HEALTH RELATED FACILITY233immediately signed it and gave it back to her At this timePhillip was working 4 p in to 12 midnight and the incidentallegedly occurred at about 4 30 p in, a time when Har-rington was still at the facilityHe stated that Harringtontold him that all the workers had to sign the card Phillipsigned and dated the card and then walked over and re-turned it to Harrington who was talking to Allen, an LPN,at the time As to the card he signed, Phillip stated it waspink with blue writing and then changed his testimony tosay it was a white card with black lettering Harringtondenied giving any union authorization card to Phillip andasking him to sign itIt is also alleged that Harrington gave Mary Terrell, anurses aide, a card for the Respondent Union Terrell be-gan working on December 4 Although she insisted thatshe received an authorization card for Respondent Unionfrom Harrington, she is not certain of the date At theoutset she stated that about a week after she was hired shewas approached by Mitchell, another aide, who asked herwhether she had received a union card for Local 531 andTerrell replied that she had not Allegedly Mitchell told herthat she was passing out cards only to people whom Har-rington told her to approach Terrell said about 1 weekafter talking to Mitchell she had a conversation with Har-rington about a card Presumably that would have oc-curred approximately December 18 Thereafter Terrell tes-tified that while she could not be sure of the date when shesigned the card for Respondent Union she could place it inthe following sequence of events She said that on a Satur-day in December she obtained an authorization card fromLocal 144, on the following Monday she talked with Har-rington about the card from Respondent Union, and onthe next Wednesday she had a discussion in the elevator ofthe building with Mitchell concerning a meeting called byRespondent Union If this chronology is correct, it appearsfrom the records of the Respondent River Manor that theonly occasion in the month of December in which Terrellworked on a Saturday, Monday, and Wednesday was De-cember 14, 16, and 18 It would thus appear that the con-versation with Harrington occurred on December 16 Ac-cording to Terrell, Harrington called her while she wasworking on the first floor and told her that she had a cardfor her to sign She said she did not have it with her butwould bring it back later Harrington returned 20 minuteslater and told Terrell she wanted her to sign the card Ter-rell stated she took the card from Harrington, looked at it,and asked whether she had to sign it and Harrington re-plied she did Terrell took the card into an empty room,read it, signed it, and took it to Harrington's office whereshe placed in on the desk Harrington did not say anythingto herTerrell further testified to a conversation she had withLPN Pierre in mid-December 8 Pierre allegedly told Terrellthat she had heard that Local 531 was coming in and thatthey had appointed Mitchell to represent the aides andMercado to represent the LPN's Terrell asked who ap-6As noted the General Counsel was permitted to amend the complaintso asto allege that Pierre was a supervisor and/or agent However, GeneralCounsel at the time conceded that he doesnot allegethat Pierre committedany unfair labor practicespointed them and Pierre told her to use her head, thatnobody but Harrington and Ostreicher appointed themAllrichNormil, a cook, testified that on a payday inNovember he went to pick up his paycheck from the book-keeper (Abraham Zehnwirth), who told him he would haveto sign a membership card of Respondent Union in orderto obtain his check Normil stated he then signed the cardand received his check This is another alleged card notproduced by Respondents in accordance with the subpenaZehnwirth testified that he had never given out to employ-ees or requested that employees sign authorization cards inNovember or December on behalf of the RespondentUnion He did state, however, that in January he distribut-ed applications and checkoff cards of Respondent Unionas well as sick and welfare cards to be signed by the em-ployees when they came in for their checks, telling themthey had to sign the card to get their checks In fact he saidhe did this with all of the employees except those whom hedid not see such as the night shift As to these, he gave thecheckoffs and sick and welfare cards to the LPN's withinstructions that they have the employees sign them so thatthey could get a check Zehnwirth denied giving out anyother cards to employees and stated that he did not recallever seeing an application for membership card of the Re-spondent Union3Analysisconcerning card solicitationThe various allegations of illegal assistance both ante-date and postdate the execution of the recognition agree-ment by the Respondents on December 9 A determinationof whether the recognition agreement was valid, that is,whether it was executed at a time when the RespondentUnion represented an uncoerced majority of the employeesof Respondent River Manor, is of course dependent onevents preceding the recognition agreement, which will befirst discussedRespondents' witnesses verify that on October 23, 1974,the administrator of Respondent River Manor, MarvinOstreicher, introduced Director of Nurses Elsie Harringtonto Charles Kranitz, vice-president of Respondent Union,and another representative of that organization In turn,Harrington introduced LPN Mercado to the union peopleAfter a short conversation the Local 531 representativesgave Mercado authorization cards to distribute among theemployees and to obtain their signatures As a result thereensued the events involved in the solicitation of authoriza-tion cards described above which are alleged to constituteunlawful assistanceThe Board has held that a certain amount of employercooperation with the efforts of a union to organize is insuf-ficient to constitute unlawful assistanceThus, the Boardfound no violation in a recent case relied upon by Respon-dents, where the employer not only introduced the unionand its representatives to its premises but also provided itwith an opportunity to address a meeting of its employeesduring worktime, and the employer directed certain em-ployees to go into a room so that a union representative9Jolog Sportswear, Inc128 NLRB 886 (1960) 234DECISIONSOF NATIONALLABOR RELATIONS BOARDcould speak to them 10 In the instant case it is urged thatthe assistance rendered is somewhat less than occurred inLongchampssince we have merely the introduction of theunion representatives by the employer and not a meetingBut theLongchampscase rests on the fact that theemployer's conduct was limited to the introduction of theUnion and the on-premises meeting It was stressed thatthere was no management involvement in the solicitationof authorization cards, employees were not threatened withreprisals if they did not join nor promised benefits if theydid join the union, nor were management representativespresent when the cards were signed In short, Respondents'reliance on such cases is misplaced as it presupposes anatmosphere free of coercion of employees by managementor its representatives It is clear where authorization cardsare solicited by supervisors or employees who have beenmade agents by the employer such conduct would consti-tute unlawful assistance to a union 11 Therefore the crux ofthe allegations with respect to unlawful assistance lies withthe conduct of Harrington and whether the actions of theLPN's can be attributed to Respondent River ManorWith regard to Harrington, she is alleged to have ob-tained authorization cards from two employees, an activitywhich she categorically denies The first is Esmond Phillip,a witness whose testimony can be at best described as un-certain Phillip stated that he began to work early in Sep-tember, right after Labor Day Since Labor Day 1974 wasSeptember 2 it can be assumed that he commenced work-ing during that week (The record does not indicate theexact date) He then states he signed a card for Harringtonabout 3 weeks after he began to work This would put theoccurrence somewhere around the end of September oreven possibly early in October The introduction of theunion representatives to Harrington and to Mercado oc-curred on October 23, and there has been no testimonythat any card was signed prior to that date At the outsetPhillip testified that he signed a card which was pink andthen later changed his testimony to say that the card waswhite The pink card to which he referred is the copy of thedual purpose application for membership and dues deduc-tion authorization card apparently used by RespondentUnion after the recognition and no card of this type inevidence bears any date prior to January 1975 Therefore,while it may be possible that Phillip signed some paper,card, or document for Harrington, I cannot conclude fromhis testimony that this was an application for membershipin Respondent UnionThe other employee alleged to have been given a cardfor Respondent Union by Harrington was Mary Terrell,who had a dim recollection concerning the dates AsTerrell's employment began December 4 and the recogni-tion agreement was signed December 9, there is slight mar-gin for error It has been noted above that Terrell can onlypinpoint the date she signed this card as a result of a se-quence of three events occurring on a Saturday, Monday,and Wednesday The records of the nursing home revealthat the only time in December in which she worked sucha sequence of days was December 14, 16, and 18 As this10Longchamps Inc, and its wholly owned subsidiary S and B Restaurant ofHuntington,d/b/a Steak and Brew ofHuntington205 NLRB 1025 (1973)11SeeBroyhill Company210 NLRB 288, 294 (1974)was her final and positive recollection, the solicitation byHarrington on behalf of the Respondent Union could onlyhave happened on December 16 Since that is a week afterthe recognition agreement was signed, Harrington's allegedconduct, even if it had occurred, could have no bearing onthe question of whether the Respondent Union representedan uncoerced majority of the employees on December 9In conclusion, with respect to the conduct of Harrington,I find the evidence insufficient to establish that Harringtonsolicited an authorization card for Respondent Union fromPhillip or, indeed, if he ever signed one, nor does the evi-dence show that Harrington solicited an authorizationfrom Terrell prior to the date of recognition of the UnionIn trying to establish a course of conduct of illegal assis-tance, the General Counsel places principal reliance on theactivities of the LPN's, Mercado, Russell, and Link, in soli-citing authorization cards for Respondent Union from em-ployees Although it is clear that the LPN's solicited manycards, the specific prerecognition conduct alleged is withrespect to cards obtained by Mercado from Townsend, byLink from Hazell, and by Russell from Frazier, Robinson,and Williams The Supreme Court has stated that the con-clusion that employees' choice was restrained by theEmployer's interference must of necessity be based on theexistence of conditions or circumstances which the Em-ployer created or for which he was fairly responsible and asa result of which it may be reasonably inferred that theemployees did not have that free and unfettered freedomof choice which the Act contemplates 12 Thus, if the activi-ties ofMercado, Link, and Russell occurred as describedabove by the employees, and the Respondent River Manoris responsible for these actions of the LPN's, then unques-tionably it would have coerced and interfered with the em-ployees' freedom of choice and thereby rendered illegal as-sistance to the Respondent Union I have already foundthat the LPN's involved in these incidents are not supervi-sors within the meaning of the Act The question remainsas to whether they are agents or representatives so as tobind their Employer for their actionsAt the outset I credit the versions of the events as relatedby employees Townsend, Hazell, Frazier, Williams, andRobinson and discredit the testimony of Mercado andRussell Townsend testified that Mercado told her to joinLocal 531, a good union, that Harrington wanted everyoneto join up to get more benefitsWhen Townsend repliedthat she wanted to think about it, Mercado said, "if youwant to continue to work I suggest you sign the card"Townsend testified in a forthright manner and I believeherMercado testified at the hearing but did not denyTownsend's account nor did she allude to it in any man-ner13Despite Russell's denial that she used Harrington's nameor said that employees would be fired if they did not signthe cards, I do not credit her testimony as to these mattersRussell does not deny but rather admits that the employeeson the night shift, including Frazier, Williams, Hazell, and12N L R B v Link Belt Company et al311 U S 584, 588 (1941)13Mercado was called as a witness on behalf of the General Counsel anditwas clear that she was hostile and her demeanor reflected a lack of can-dor In addition as will be hereinafter discussed, her testimony in certainareas was implausible I do not credit her RIVER MANOR HEALTH RELATED FACILITY235Robinson, discussed among themselves the fact that Re-spondent Union was a Teamsters union and that they wereemployed in a nursing home In fact she testified that "theydidn't care for the Union but they still signed the card "Since the employees involved did not appear to want tojoin the Respondent Union, it is logical to assume that theysigned the cards despite their feeling as a result of the im-petus received from the remarks of Russell Nor is it con-ceivable that these employees just voluntarily picked upand signed authorization cards which were lying onRussell's deskSimilarly I credit the testimony of Hazell with respect tohis solicitation by Link, the LPN who worked nights in theabsence of Russell, as his testimony in this regard is uncon-tradicted on the record 14On the basis of the above findings, it is clear that manyauthorization cards were obtained by the LPN's as a resultof threats of discharge or promises of benefits The remain-ing question is the responsibility of the Respondents fortheir activities I find in all the circumstances that the man-agement herein must bear that burden It was the Respon-dent River Manor that brought representatives of Respon-dent Union into its premises and introduced them to LPNMercado She was designated for this purpose This initiat-ed the campaign, the kickoff came from the Employer, notthe employees Thereafter, union representatives were seenby employees talking to the administrator and they werepermitted to go through the premises soliciting cards oncompany time 15The brunt of the solicitation was delgated to the LPN's,starting withMercado I do not credit the assertions ofHarrington and Mercado that the latter was uninstructedHow then could Mercado have free rein in soliciting cardsfrom employees on the day shift, then instructing Allen todo the same on the afternoon shift, and also leave cards forRussell on the last shift? Russell denied being told by Allenwhat to do with these cards, but she seemed to know Thename of Harrington was not used in vain by the LPN's,and the assertion of Russell that the employees signedcards voluntarily after indicating their dislike of Local 531is implausibleBut, absent specific evidence that the LPN's were in-structed or authorized to engage in the above-describedconduct, Respondent River Manor is responsible becausethey have been placed by management in a strategic posi-tion where employees could reasonably believe they speakon its behalf 16 A nursing home or health-related facility, asit is called, is quite different from the normal employingentity because of the medical services it renders It is un-contradicted that LPN's are in "charge" in that area How-ever, the Board will in all cases apply the statutory criteriain determining supervisory status so that in some cases14Link did not appear or testify at the hearing Finally I do not creditNormil that Zehnwirth refused him his paycheck unless he signed a Local531 card in November Zehnwirth credibly denied that he even distributedauthorization cards while freely admitted giving out checkoff cards in Janu-ary15Cox testified without contradiction that Ostreicher spoke to Krani'z inthe dining room Union representatives came into the kitchen16 SeeMississippi Products Inc,103 NLRB 1388 1393 (1953) enfd 213F 2d 670 (C A 5 1954)even a registered nurse will be found not to possess suchauthority 17 In any case, by virtue of the medical responsi-bilities, the LPN is in a position of directing the aides andorderlies to that extentWhen this is coupled with certainother duties, albeit routine, affecting the working condi-tions of these employees, it may well be concluded in somecase that they may be regarded as an arm of managementSome of these duties in this case include handing outchecks, Russell, upon express instruction from Harrington,warning Frazier and others about lateness, Harrington re-ceiving reports from the LPN's as to their performance andwork habits, changing the work location of an orderlywhen required, calling for a replacement as needed, andtransmitting information from and to Harrington Thesefactors lead me to conclude that the LPN's appeared tohave close ties with management and when they said Har-rington wanted the employees to sign cards or else (orwords to that effect), the employees could reasonably be-lieve that the LPN's were delivering her message I find,therefore, the Respondent River Manor is responsible forthe actions and conduct of the LPN's as described above 18Accordingly, I find that by assisting Respondent Unionin organizing its employees Respondent River Manor hasgiven assistance and support to Respondent Union in vio-lation of Section 8(a)(2) of the Act By accepting such as-sistance and support, and the exclusive recognition, Re-spondent Union has violated Section 8(b)(l)A) of theAct 19 I further conclude that the authorization cards sub-mitted by Respondents to the arbitrator who made thecard check were tainted by the conduct and pressuresexerted upon the employees by the representatives of theRespondents and the other forms of assistance rendered toLocal 531 By granting recognition to a union which didnot represent an uncoerced majority of its employees, Re-spondent River Manor violated Section 8(a)(2) and by itsacceptance Respondent Union violated Section 8(b)(1)(A)of the Act 20The General Counsel has also alleged acts of unlawfulassistance on the part of Respondent River Manor whichoccurred after the execution of the recognition agreement,principally in January 1975 These are with respect to dis-tribution of the so-called dual purpose card, the applica-tion and checkoff authorization blank This was also re-ferred to by the witnesses as the pink card because a pinkcarbon copy was attached for the employer's use for check-off purpose There is no conflict in the evidence concerningthis activityHarrington freely admitted giving these cardsto the aides and also to LPN's and, in addition, left someof them in an envelope for the LPN on the night shift todistribute to employeesAs described above, AbrahamWing Memorial Hospital Association, suprasBroyhill Company, supra N L R B v Dayton Motels Inc474 F 2d 328330 (CA 6 1973)19 International Ladies GarmentWoikers Union [Bernhard Altmann] vNLRB366 U S 731 (1961)20 Bernhard-Altmann supraIn this connection Respondent's contentionthat the evidence did not show that more than a few employees werecoerced is without meritMercado and Russell admitted soliciting all theemployees on their shifts and other uncontradicted testimony revealed thatLocal 531 representatives were all over the premises including the kitchenThe record reveals a pattern of pervasive pressure on all the employees andassistance to Respondent UnionHoward Creations Inc,212 NLRB 179(1974) 236DECISIONSOF NATIONALLABOR RELATIONS BOARDZehnwirth, the bookkeeper, also admitted that he gave outthe application and checkoff authorization blanks togetherwith paychecks to the employees in January, and told themthat they had to sign the checkoff authorization cards be-fore they received their checks In addition, Zehnwirth stat-ed that, as to those employees who had not picked up theirchecks in his office, he sent checkoff cards to the nurseswith instructions that they have the employees sign them inorder to get their checksAll of this occurred in January after the recognitionagreement was signed,and no collective-bargaining agree-ment has ever been signed As the recognition agreementhas been found invalid, this subsequent conduct in Januaryof forcing employees to sign checkoff authorization isclearly unlawful However, even if we assume that the rec-ognition agreement was validly executed, the conduct ofZehnwirth and Harrington in January was still unlawfulWhile employees may voluntarilysignapplication formembership and dues deduction authorization cards priorto the execution of a collective-bargaining agreement, theabove-described conduct can scarcely be considered volun-tary in view of the admission that employees were told thatthe cards had to be signed before they received their pay-checks I find, therefore, that whether or not the recogni-tion agreement was validly executed the Respondent RiverManor violated Section 8(a)(1) and (2) by coercing em-ployees and rendering unlawful assistance to the Respon-dent Union which also violated Section 8(b)(1)(A) and8(b)(2) of the Act by attempting to enforce alleged union-securityprovisionsand being the recipient of theemployer's assistance 21 In view of my findings on this mat-ter of the general distribution of dues-checkoff cards whichoccurred in January, it is not necessary to further discussthe individual allegations concerning distribution of thesame cards at the same time by Harrington, Russell, andZehnwirth to specific employees, since the remedy in anyevent would be the same4 Other alleged acts of assistanceFrank McKinney, a business representative of Local144, visited the Respondent River Manor early in Septem-ber and met there with Harry Ostreicher, one of the princi-pals, and Harrington He asked them about the possibilityof hiring some of his union members who had lost theirjobs because of the closing of another nursing home inwhich Ostreicher had an interest In late October or earlyNovember McKinney returned with a Mr Morgan, direc-tor of the nursing division for Local 144, and another busi-ness agentMorgan told Ostreicher that Local 144 was in-21Despite the allegation in the consolidated complaint that the recogni-tion agreement contained a provision requiring employees to become andremain members in good standing of Respondent Union as a condition ofemployment, I do not so construe that agreement The recognition agree-ment provided as follows `The collective bargaining agreement shall be 'heUnion's usual contract for, and shall, provide, among other things for aunion shop checkoff dues and initiations, classifications holidays vaca-tions, general increases,welfare payments,etcI read this provision asmerely providing that any collective-bargaining agreement reached betweenthe parties shall contain provisions on the subjects listed Since no agree-terested and would be organizing at Respondent RiverManor McKinney stated that his union passed out leafletson December 28 at Respondent River Manor and on thatoccasion he attempted to enter the nursing home He wasrefused admission by a guard who told him that he hadinstructions not to let in anyone from Local 144 Afterfurther organizing activity,McKinney and Albert Hazellpassed out leaflets again in late JanuaryMcKinney triedto enter the facility but was again stopped by a guard whosaid he had instructions not to let him inMcKinney fur-ther stated that he returned in February, passed out cardsand leaflets outside the Respondent River Manor, and onthis occasion he observed representatives of RespondentUnion coming out of the building Once more the guardrefused to let McKinney in Finally, on May 1 McKinneywent to the premises with two other business agents andobserved a representative of Respondent Union going inwith materialMcKinney followed and told the guard hewas there to attend a union meeting, and the guard permit-ted him to enter McKinney then told the receptionist hewished to see Ostreicher Instead, Laufer, the assistant ad-ministrator, came out and warned McKinney that he wascalling the policeWhen the police actually came, McKin-ney left with his colleaguesWilliam Morales, business representative of Local 1115,had been to the Respondent River Manor on several occa-sions in October and November and attempted to distrib-ute authorization cards outside the premises In fact he hadbeen let into the kitchen by Allrich Normil and had givenout cards to some of the employees there Thereafter, onDecember12, he went through the front door and asked tospeak to the administratorMarvin Ostreicher appearedand asked him his business and Morales said he wanted thesame opportunity given other unions to speak to the em-ployeesOstreicher told him he was not permitted on thepremises and if he did not leave he would call the policeIn addition, Respondent Union's vice president, Kranitz,testified that on November 20 he held a meeting of theemployees in the premises of Respondent River ManorIthas already been established that representatives oftheRespondent Union were not only introduced to thepremises and the employees but were given unlimited ac-cess to employees during working hours and in workingareas by Respondent River Manor This occurred beforeand after the recognition agreement of December 9, whichhas been found to be invalid During this time, the Respon-dent River Manor denied similar privileges to representa-tives of both Local 144 and Local 1115 althoughthose la-bor organizations requested such access I find that by thisconduct Respondent River Manor rendered unlawful aid,assistance,and support to the Respondent Union andthereby violated Section 8(a)(1) and (2) of the Act 22ment was ever reached, I find no union-security clause or checkoff provisionwould have been in effect even if the recognition agreement was valid22Spartans Industries Inc173 NLRB 1219 (1968)Russell Coal and ClayCo, 165 NLRB 978 (1967) While Local 144 and Local1115 engaged insome activity prior to the recognition, it is not clear whether this was exten-sive or even serious in any case neither the General Counsel nor either ofthese unions allege or contend that the recognition of Local 531 was incontravention of the Board's doctrine inMidwest Piping and Supply Co,63NLRB 1060 (1945) Indeed, they stipulated to the contrary RIVER MANOR HEALTH RELATEDFACILITY237B The Alleged Discriminatory DischargesIBrenda FrazierAs previously indicated Frazier was hired on October 30,1974, as an aide to work on the midnight to 8 a in shiftShe signed a card for the Respondent Union on November28 She stated that from that point on she and the otheremployees on the night shift talked about the Union almostevery night since they believed that they needed a unionand did not know what to do One night early in Januaryshe, AlbertHazell,and Dennis Williams were having a dis-cussion aboutthe Union in the staff room in thepresenceof Russell, the LPN They particularly discussed the factthat they hadn't heard anything from Local 531 since sign-ing the cards She said that she would call the Labor Boardin order to get some information This conversation wascorroborated by Dennis Williams and Albert Hazell Thefollowing day Frazier called the State Labor RelationsBoard and informed the agent that she and other employ-ees were forced to sign cards for the Respondent Unionand that they now wanted to get another union to repre-sent them Frazier said she was told that the employeescould not be penalized for attempting to get another unionShe communicated this information to Hazell who latercalled her on January 9 and told Frazier that he had alsogone down to the State Labor Board and was given thesame information Hazell said that he also had called Local144 and made an appointment to meet Frank McKinney,the business representative, that night, January 9, at theRespondent River Manor Frazier was not scheduled towork that night, but she met Hazell and McKinney in frontof the nursing home shortly before midnight Hazell re-ceived some authorization cards from McKinney and Fra-zier signedone and then left while Hazell went in to workDuring their meeting they discussed briefly Local 144, sala-ries and benefits, and the likeMcKinney and Hazell bothverify this conversation and meetingOn the morning of January 10, Frazier received a tele-phone call from Harrington who told her that she wasmaking up her check and was going to have to let her gobecause she had heard that Frazier was talking to otheremployees about Local 144 Harrington said that nextweek another union would be in the nursing home Frazieradmitted being late frequently but stated that Harringtondid not mention it when she called to discharge her Shealso stated that Harrington never warned her althoughRussell,the LPN, spoke to her about getting to work ontimeHarrington, the director of nursing, testified that she dis-charged Frazier on the morning of January 9 and not onJanuary 10 as stated by Frazier Harrington said that shehad examined the sign-in book for January 8 the last nighton which Frazier had worked and noticed that Frazier hadagain been late and therefore decided to discharge her inview of the fact that she had been late so many times andthat her habit of lateness had not improved Harringtonsaid she called Frazier on January 9 and told her she hadbeen late somuch that she decided to discharge her, andFrazier said all rightHarrington said there was no men-tion of a union in the conversation Harrington admits shenever warned Frazier personally about her excessive recordof latenesses,but she had asked Russell to speak to her andwarn her about this habit Harrington also said that shehad spoken personally to several employees about theirlateness but could recall that only one employee, whosename she did not remember, had been discharged for late-nessIn addition Harrington stated that she had a greatdeal of trouble with people aboutlateness,particularly onthe night shift, and that it was very difficult to get people tocome in on timeRespondent River Manor contends that it had no knowl-edge of Frazier's activity, that it discharged her for habitu-al lateness,and that the discharge occurred on January 9and not on January 10 as contended by the General Coun-selItargues that since the discharge occurred on themorning of January 9 this would be before Frazier's activi-ty of meeting the union representative, McKinney, andHazell, on the night of January 9 With regard to Frazier'sactivity, this was open as was the case with a number of theemployees on the night shift From the credited testimonyof Frazier, Hazell,Williams, and Robinson, it is apparentthat they discussed the situation concerning the advent ofRespondent Union and their own preference for Local 144on several occasions at least in early January if not clearlybefore These conversations occurred in the staff room inthe presence of Russell, the LPN who it has been estab-lished frequently served as a conduit for information toHarrington and management Russell herself testified thatFrazier and the others were not happy with Local 531Moreover, I do not accept Harrington's statement that shedischarged Frazier on the morning of January 9 ratherthan January 10 23 I do not credit Harrington as her de-meanor reflected an attitude of being overly guarded andtoo studiously careful in her testimonyMoreover, I find itinconceivable that Frazier, who, as did Hazell, had alreadylearned something concerning her rights as a result of hervisit to the State Labor Board, had not mentioned her dis-charge to McKinney and Hazell when they all met on theevening of January 9 Hazell said he was unaware that shehad been discharged on January 9 McKinney, a very cred-iblewitness, did not include anything concerning the dis-charge of Frazier in his account of what they discussed andwhat occurred during this brief meeting that night DennisWilliams, a very active employee on behalf of Local 144who worked on the night shift and who signed a card onJanuary 10, stated that he had not known at the time thatFrazier had been fired for latenessNor has Respondent River Manor sustained its defensethat it discharged Frazier for excessive lateness It is mani-23 Respondent River Manor sought to bolster Harrington's contentionthrough the testimony of Alma Robinson whose authorization card for Lo-cal 144 is dated January 9 and who testified at one point that she believedshe signed her card after Frazier was discharged There was a great deal ofconfusion during the hearing with respect to the exactitude of dates particu-larly as affecting the employees on this midnight shift Part of this stemsfrom the fact that the aides sign-in book would be dated, for exampleJanuary 9 and the employees who signed that page and worked the mid-night shift would be actually working from midnight to 8 a in on January10 Because of this a certain amount of confusion is built into the system sothat as I view it it is entirely possible that Robinson s card dated January9 and the card of Dennis Williams dated January 10 could have been bothsigned during the same workday or just before or after 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfest from the records that a great number of employeeswere late an exceedingly large number of timesWhile con-cededly Frazier may have been late more times thanothers, some of the other people with long records of late-nesses were not employed the same length of time as Frazi-er In any event, only one employee was ever dischargedfor lateness, according to Harrington, and no evidence wassubmitted either as to the name of that employee or theparticular circumstances It is apparent that lateness was aproblem and a fact of business life with which the Respon-dent River Manor was living Harrington herself testifiedthat almost every one on the night shift had records oflatenesses, and, moreover, it was difficult for her to attractpeople to work on that late shift at the location of Respon-dent River Manor I also note that despite Frazier's recordof lateness Harrington did not see fit to discuss the prob-lem with her personally but rather delegated it to LPNRussellIn conclusion I find that Respondent River Manor dis-charged Brenda Frazier because of her activities on behalfof Local 144, particularly those in the early part of Janu-ary, including the night before her termination, rather thanbecause of her poor record as to punctuality By such con-duct the Respondent River Manor violated Section 8(a)(1)and (3) of the Act2Albert HazellHazell was employed in September 1974 as an orderlyon the midnight to 8 a in shift Because he was attendingschool, Harrington arranged to permit him to work a splitshift in which his offdays would be Mondays and Wednes-days each week As previously noted Hazell was present ata conversation in the second floor office among Frazier,Dennis Williams, Alma Robinson, and himself, in the pres-ence of Russell, the LPN All of them talked about havingsigned cards for Respondent Union and not having heardanything about it It was suggested by Williams, who hadbeen a member of Local 144 at one time and which allthought was a good union, that they attempt to bring inthat union It was decided that Brenda Frazier would callthe State Labor Board and find out the necessary steps todo this A couple of days later Frazier told Hazell that themen at the Labor Board said that they should get a majori-ty of the employees signed up and then take it to the unionwho would then approach management Hazell stated thathe himself called the State Labor Board, verified the infor-mation Frazier had given him, and, on the same day, wenttoManhattan and visited the Board where he was told thesame thing Hazell said he was also informed that if man-agement fired any of the employees for this activity heshould come back and file a charge Hazell then calledMcKinney, the business representative of Local 144, onJanuary 9 and arranged to meet that night at 11 30 p in infront of the nursing home He met there with McKinneyand Frazier and, after a brief conversation, Hazell tookauthorization cards from McKinney and then went insidethe facilityBetween the nights of January 9 and 13,Hazell gave out authorization cards to many of the em-ployees and in return obtained signed cards from themIn addition he gave authorization cards to Spadaro whoturned them over to Mary Terrell to solicit on her ownshiftDuring this period of time, he also approached LPNRussell and asked her if she would like to sign up withLocal 144, and Russell said she would not sign because shedid not intend to be working there long Russell in hertestimony acknowledged receiving a Local 144 card fromHazellHazell estimated that he obtained at least 15 cardsfor Local 144 during this timeOn January 13 at approximately 8 am, just prior to hisleaving,Harrington called Hazell to her office and toldhim that she understood that he was handing out cards forLocal 144 and that because of this and his work she had tolet him go She did not tell him what was wrong with hiswork, but she did say that his job had been a temporaryoneHazell asked her whether she knew it was illegal formanagement to bring in a union and Harrington repliedthat she did not know anything about a union Hazellasked how it was that Harrington told Link to give him aunion card and she did not respond Hazell also askedHarrington who was representing the employees in theUnion and Harrington replied that Mercado, the oldestemployee, was representing the employees in the UnionHazell said that he left in the middle of the conversationwhile Harrington was talking about MercadoHarrington testified she had told Hazell that he wasbeing hired temporarily until she could get a staff becauseof his split days In January the problems caused by hissplit shift were getting too difficult and she decided to dis-charge him When she saw him in the dining room on Jan-uary 13, she asked him to come to her office She started totalk to him but was unable because he interrupted and saidthat he was only being called in because of Local 144Harrington told him she did not know anything about Lo-cal 144 and he responded that Russell had informed herShe said Hazell began yelling, got up, and, as he left, shetold him he had only been hired temporarily She statesthat it was only Hazell who mentioned the Union Duringher cross-examination, Harrington added other reasons forHazell's discharge she said she noticed that Hazell hadcome in late the morning of January 13, had been talkingto employees, and had engaged in the same conduct theday before She also stated that he had not been doing hisworkOn the basis of the above, I find that Hazell was dis-charged because of his activities on behalf of Local 144rather than because of the reasons set forth by the Respon-dent River Manor Hazell was engaged in an open patternof union activity at least a week prior to his discharge,including the solicitation of many employees for authoriza-tion cards for Local 144 In so doing he even solicited LPNRussell,who has already been found to be a source ofinformation for Respondent Moreover, the precipitous na-ture of his discharge without warning during the height ofhis activity is more than suspicious and the reasons ad-vanced by the Respondent River Manor for his termina-tion are singularly unpersuasive The idea that he was hiredtemporarily because of his split shift hardly obtains after aperiod of more than 3 months without complaint He wasnever asked by Harrington to change his shift Nor was itestablished that his schedule caused any serious problemsintheoperationof the nursing homeMoreover, RIVER MANOR HEALTH RELATED FACILITY239Harrington's belated advancement of additional reasonsduring her testimony reflects her effort to grasp at straws inpiecing together a rationale for the discharge Although sheaccused Hazell of having been late too often, there is noindication that he was ever warned for this delinquencynor did she ever speak to him concerning his alleged ne-glect of duty or poor work performance Nor was hewarned for spending time speaking to other employees,conduct which is alleged only to have occurred during thelast 2 days of employment, and was undoubtedly Hazell'sactivity on behalf of Local 144 Accordingly, I find that bydischarging Hazell on January 13 Respondent River Man-or violated Section 8(a)(1) and (3) of the Act3Mary TerrellTerrell was hired on December 4 by Harrington as anaide to work on the 8 a m to 4 p in shift In mid-Decem-ber as Terrell was going to work she was given a card forLocal 144 by McKinney outside the building She wentinto the building and began talking with the other aidesabout Local 144 During their discussion in which the aidesagreed that Local 144 was a good union, LPN Pierre saidshe had heard that Local 431 was coming in and that Mit-chell, an aide, had been appointed to represent them andMercado was to represent the LPN'sWhen Terrell in-quired as to who appointed them since the employees hadnot voted, Pierre told her to use her head, that nobody butHarrington and Ostreicher appointed themOn January 12 Terrell received Local 144 authorizationcards from Spadaro, another aide, who had been giventhem by Hazell but was afraid of getting involved On thatdate, as other aides came into work, Terrell distributedcards to at least five of them She picked up the signedcards and gave them to Hazell who informed her at thistime that Frazier had been fired and he expected to befired nextTerrell was off the following day, January 13, and whileat home she received a phone call from Harrington Shewas told not to bother to come in any more as Harringtonwas not satisfied with her work Terrell said thank you andhung up Prior to this, Terrell stated, Harrington had nevercriticized her work for any reasonHarrington stated that she had observed Terrell at herwork and noted that she was not a good aide, was a verypoor worker, and was very untidy about herself and herappearanceMoreover, she did not give good patient care,did not dress them well or bathe them or keep them cleanIn addition Harrington characterized her attitude as "a lit-tle snippy " 24 In spite of these rather serious complaints,Harrington stated that she never actually warned Terrell24 Harrington based her "snippy' comment on an alleged report she re-ceived from Russell, the LPN, who told her that Terrell had said that sheaid not have to take orders from her Russell had inquired as to why Terrellhad not reported to her one morning when she was to commence work at 7a in Terrell testified that the incident never occurred and that she neverworked on a shift beginning at 7 a in before she was discharged The onlytime she came to work at 7 a in was after she had been reinstated in AprilIn this connection, I credit Terrell rather Harrington and Russell, whom Ihave previously discredited In addition there is no indication that Terrellwas required to come to work at 7 a in at any time prior to her dischargeabout her performance or attitude Although Harringtonthought she talked to Terrell about performance, she couldnot recollect any specific time or incident, and she express-ly admitted not talking to Terrell about her "snippyness" inconnection with Russell's reportI find Respondent River Manor's explanation for thedischarge of Terrell completely inadequate Terrell was al-legedly discharged for poor performance as well as certainpersonal habits and yet the supervisor is unable to point toany specific incident or time relating to her performancewhen she discussed these matters with Terrell On the otherhand, Terrell engaged in union activity including the distri-bution of authorization cards and solicitation of signaturesopenly right up to the last day before she was dischargedIn addition she discussed the relative merits of Local 144and the Respondent Union with LPN Pierre It has alreadybeen shown that the LPN's frequently reported informa-tion to Harrington and conveyed messages from her to theaides In this connection it may be noted that Harringtonpointed to an alleged report she received from LPN Russellconcerning Terrell's attitude and relied upon it, she says, indeciding to discharge Terrell In all the circumstances, Iconclude that Respondent River Manor discharged Terrellbecause of her activities in behalf of Local 144 and therebyviolated Section 8(a)(1) and (3) of the Act4Allrich NormilNormil was hired on September 1 as a cook by SamuelLiefer, one of the proprietors On November 7 he met Lo-cal 1115 Representative Morales outside the nursing homewho asked him if there was a union in the place and Nor-mil told him there was not Normil said he would like tohave a union and Morales gave him some cards to be dis-tributed and Normil signed a Local 1115 card at that timeMorales also told him he was unable to get into the build-ing to talk to the employees because the administratorwould not permit him to go in Thereafter, Normil let Mo-rales into the building on several occasions through thebackdoor to talk to the kitchen employees On January 10Normil also signed an authorization card for Local 144which had been given to him by Hazell Normil stated thatduring a discussion he had one day in January with theadministrator, Ostreicher, about medical insurance, he toldOstreicher he did not want to join the Respondent Unionand the latter replied that he would have to join the Unionin order to receive any benefits such as medical insuranceOn March 25, Normil gave an affidavit to the NationalLabor Relations Board in connection with the investiga-tion of these cards About a week later several of the aidestold Normil that he had better be careful because manage-ment knew that he had gone to the Board to give a state-ment Normil could not identify who the aides were whopassed on this information to himOn April 11 several of the aides stopped working in pro-test against working conditions Normil told them that hesupported their causes and said that the next move wouldbe among the kitchen employees Later that day he dis-cussed the poor working conditions with Mark Barsano,the other cook in the kitchen The food service manager, 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDLazarus, was present as well as some employees who Nor-mil is unable to identify In their conversation, they madereference to the lack of a medical program or benefitsNormil then went to see Mayer Laufer, the assistant ad-ministrator, and asked him what the working conditionswere since they did not have a union or any benefits Ac-cording to Normil, Laufer responded by asking about hisactivities with Local 1115 and Local 144 Normil said thathe thought that the employees had a right to have theirown union and then Laufer said what about Local 531That was the end of the conversationOn April 13 Laufer called Normil and told him he want-ed to see him before he left Normil reported to Lauferwhen he finished working and was told that his serviceswere not needed any more He was not given any otherreason, Normil did not ask why and he leftLaufer disputed Normil's version of the April I I meetingin his office He said that Normil came in and told him thathe couldn't get along with Lazarus and Barsano and thathe wanted Laufer to fire Barsano Laufer refused, tellingNormil that he thought Barsano was a good cook Lauferfurther states that the only thing mentioned about unionsin this conversation was a statement by Normil that Barsa-no was giving out cards for the Union (referring to theRespondent Union) and Laufer stated that he did not careabout unions since Barsano was a good cookThe Respondent River Manor contends that it dis-charged Normil because he was not able to handle thecooking for and feeding of the large number of patientsresident at the nursing home at the time, that he was in-competent, and that his performance demonstrated by alarge number of incidents reached a point where they wereunable to keep him any longer Both Laufer and MarvinOstreicher, the administrator, testified at length to the per-formance of Normil According to them Normil had beenreasonably competent at the outset of his employmentwhen there was a small number of patients in the facilityHowever, the initial number of 15 or 20 patients at thattime rose to something between 250 and 300 at the time ofhis discharge They claimed that Normil was not organizedenough in his work to cope with the large number of peo-pleLaufer and Ostreicher testified to a large number of inci-dents demonstrating Normil's incompetence It is not nec-essary to go into great detail as to all of these occurrences,but the following indicate the basis for their conclusionHe frequently splashed food while serving and on at leastone occasion severely burned another employee, 70pounds of beef stew was lost due to improper preparationby Normil, he served diabetic patients borscht with sugardespite the fact that the kitchen stocked two kinds, one ofwhich was for the purpose of diabetic patients, Normil pre-pared vegetables without washing them, he constantly leftfood uncovered particularly hot food,25 he left chicken gi-blets in a sink overnight, Normil refrigerated meat and fishin the same pot, he used the unsanitary pot sinK for soak-25Apparently the issue of covering the hot food was always debated be-tween Normil Laufer and Ostreicher It appears that Normil left hot foodsuncovered to cool off before refrigerating them which is contrary to thelocal health department regulationsing meats,26 Normil used a nondairy creamer for cookingcontrary to instruction The culmination of Normil's trans-gressions occurred during the Passover holidays whichcommenced on March 27 27 During this holiday, at a timewhen Normil was the only cook working, he prepared abatch of non-Passover noodles When this was observed bythe rabbi, the noodles had to be thrown away Normil ad-mitted doing this but states that they were the only noodlesleft for him to use by Lazarus According to Ostreicher, inpreparation for the Passover holidays, all foods which areforbidden to be used during the holiday were put to oneside and covered with sheets so that the cooks would knowthat they could not use anything under the sheets I creditOstreicher in this connection as it is reasonable to assumethat the gravity of the religious laws would mandate a sys-tem which would facilitate compliance At the time of thenoodles incident, Ostreicher was out of town and, whenadvised by Laufer by phone, it was decided to get rid ofNormil at once According to Ostreicher and Laufer, theyhad discussed over a long period of time the possibility ofreplacing Normil, but it was difficult to obtain a suitablereplacement, particularly because of the location in whichthe nursing home was situated In any event, they had de-cided that they would replace him as soon as the holidayswere over However, when Ostreicher received a call fromLaufer as to the noodle incident, he determined to act atonceAt that time Laufer heard of another nursing homewhich was closing and was able to hire a cook, Braithe-waite,who had worked there, to commence working onApril 16 to replace Normil in the regular rotation Normilhad been scheduled to be off on April 14 and 15 Braithe-waite testified credibly that he went to the nursing home onApril 10, filled out an application, and was told on that dayby Laufer that he was hiredWith regard to the incidents enumerated above, Normiladmitted most of them However, Normil was evasive andchangeable in his testimony and I do not credit him Hewould deny an incident had occurred, then he admitted it,and attempted to excuse it or blame someone else for doingitIn view of the fact that there were only two cooks em-ployed at the nursing home during the period and oftenthey did not work at the same time, it would appear to bea rather simple matter to determine the responsibility forany of the events discussed above Both Laufer and Os-treicher spoke to him on many occasions following the var-ious incidents and while they did not threaten him withdischarge they nevertheless remonstrated with Normil andtried to explain the proper proceduresNormil did notdeny that he was spoken to on these occasions although heattempted to vary the impact of what was told to him Inany event it is clear from the above that Normil was, at theleast, a very unsatisfactory employeeWhile it is true that Normil engaged in certain unionactivity, this was spread over a period of many months and26A health department inspector upon visiting the nursing home hadwarned against using a sink in which pots were cleaned for the purpose ofsoaking meats The cooks had been instructed not to do this and to use aseparate sink for the purpose of soaking meatsThe Respondent River Manor operated its nursing home and kitchenin a strictly Orthodox Jewish manner and thus it was necessary to observealldietary laws and the kitchen and food was subject to inspection byrabbis RIVER MANOR HEALTH RELATED FACILITYdoes not appear to have been continuous Thus, he signeda Local 1115 authorization card in November and at thattime permitted a Local 1115 representative entry to thekitchenThere is no indication that Respondent RiverManor was aware of this He then signed a card for Local144 in January and had a conversation with Ostreicherabout medical benefits which was uncoercive I do notcredit Normil's assertion that Laufer coercively interrogat-ed him in his office on April 11 as the uncontradicted andcredited testimony is to the effect that his replacement hadactually been hired on April 10, the day before Noted alsois the fact that by this time the Board had already issuedcomplaints against the Respondent River Manor I find inall the circumstances that the General Counsel has not es-tablished by a preponderance of evidence that Normil wasdischarged because of his union activities rather than hispalpable incompetenceThe only evidence in support of General Counsel's con-tention that the Respondent River Manor discharged Nor-mal because he had given an affidavit to the Board isNormil's testimony that he was warned by some unknownemployees that management knew that he had given thestatement to the Board As this testimony is unsupportedand not probative, the 8(a)(4) allegation of the complaintmust also be dismissedAs I have not credited Normil's testimony concerninghis conversation with Laufer on April 11, I conclude thatthe allegation that he was interrogated in violation of Sec-tion 8(a)(1) by Laufer concerning his activities on behalf ofLocals 1115 and 144 be also dismissedIn sum, I shall recommend dismissal of the complaint inCase 29-CA-4307 in its entiretyC The Violations of Section 8(a)(1)On the basis of the credited evidence and the findingsmade above and particularly the conclusions that theLPN's acted as conduits and agents of Respondent RiverManor in connection with the organizational campaign onbehalf of Respondent Union, I further find that Respon-dent River Manor engaged in independent violations ofSection 8(a)(2) LPN Mercado promised benefits to Town-send by stating that Harrington wanted everyone to hurryup and join the Union to get more benefits In the sameconversation, she also threatened Townsend by telling herthat she had better sign the card if she wanted to continueto work This occurred in November as did the conduct ofLPN Russell, who told Frazier that Harrington said thatthose who did not sign Local 531 cards would be fired andtold the same thing to Williams Thereafter, the threats byZehnwirth, the bookkeeper, to employees on January 16,1975, that they had to sign checkoff authorization cards inorder to obtain their paychecks constituted threats in viola-tion of Section 8(a)(1) of the ActIn conclusion I find that both promises of benefits andthreats of reprisals were made to employees in Novemberin order to induce them to sign authorization cards forRespondent Union and, further, threats were made toforce employees to sign checkoff cards in January All ofthis conduct constituted violations of Section 8(a)(1) of theActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE241The activities of the Respondent set forth in section IIIabove, occurring in connection with the operations of Re-spondent River Manor described in section I above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theActAs I have found that Respondent River Manor recog-nized Respondent Union at a time when that labor organi-zation did not represent an uncoerced majority of its em-ployees and that Respondents entered into a recognitionagreement and continued to enforce that agreement by re-quiring employees to execute dues-checkoff authorizationcards, I shall recommend that Respondent River Manor berequired to withdraw and withhold recognition from Re-spondent Union as the collective-bargaining representativeof its employees and to cease giving effect to that agree-ment As it appears that no dues or initiation fees wereactually deducted from employees' wages or otherwise col-lected by Respondent Union, I shall not recommend anyreimbursement remedyIt also appears that Respondent River Manor has rein-stated Brenda Frazier, Albert Hazell, and Mary Terrell totheir former positions as nurses aides or orderlies I shalltherefore recommend that Respondent River Manor makethem whole for any losses they may have sustained andbackpay as provided in F WWoolworth Company,90NLRB 289 (1950), andIsis Plumbing and Heating Co,138NLRB 716 (1962)CONCLUSIONS OF LAW1Respondent River Manor is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2Respondent Union, Local 144, and Local 1115 arelabor organizations within the meaning of Section 2(5) ofthe Act3By recognizing and bargaining with RespondentUnion on and after December 9, 1974, when RespondentUnion did not represent an uncoerced majority of its em-ployees,Respondent River Manor has violated Section8(a)(1) and (2) of the Act By permitting representatives ofRespondent Union on company premises during companytime, by otherwise assisting Respondent Union in obtain-ing union authorization cards from its employees, by caus-ing membership cards in Respondent Union to be solicitedby its employees, Respondent River Manor further violat-ed Section 8(a)(2) of the Act4By seeking to enforce a provision in said recognition 242DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement that a union-security clause be included in anycollective-bargaining agreement thereafter negotiated insuch manner as to require employees to sign dues-checkoffcards on behalf of Respondent Union, Respondent RiverManor has violated Section 8(a)(3) of the Act5By discharging Brenda Frazier, Albert Hazell, andMary Terrell, its employees, because of their activities onbehalf of Local 144, Respondent River Manor discriminat-ed against said employees in violation of Section 8(a)(3) ofthe Act6By refusing access to its premises and employees toLocals 144 and 1115 at a time when it accorded such privi-leges to Respondent Union, the Respondent River Manorthereby rendered unlawful assistance to RespondentUnion in violation of Section 8(a)(2) of the Act7By promising benefits to induce employees to joinand threatening employees with loss of employment shouldthey fail to become members of Respondent Union, Re-spondent River Manor violated Section 8(a)(1) of the ActBy the acts and conduct set forth in Conclusions of Law 3through 6, Respondent River Manor further violated Sec-tion 8(a)(1) of the Act8Respondent Union, by entering into a recognitionagreement with Respondent River Manor at a time when itdid not represent an uncoerced majority of the employeesof that employer, and by including in said recognitionagreement a provision that a future collective-bargainingagreement shall contain a union-security clause, and bymaintaining and enforcing that provision so as to requireemployees to sign dues deduction authorization cards, theRespondent Union has thereby violated Section 8(b)(2)and Section 8(b)l(A) of the Act9The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act10The General Counsel has not established by a pre-ponderance of evidence that Respondent has violated theAct with respect to the allegations to the complaint in Case29-CA-4307Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDER 2aA Respondent Samuel Liefer and Harry Ostreicher, aCopartnership, d/b/a River Manor Health Related Facili-ty,Brooklyn, New York, its partners, agents, successors,and assigns, shall1Cease and desist from(a)Recognizing or bargaining with Local 531, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the collective-bargainingrepresentatives of its employees, unless and until said labororganization is certified by the Board as the collective-bar-29 In the event no exceptions are filed as provided by Sec 102 46 of theRulesand Regulations of the National Labor Relations Board the findingsconclusions,and recommended Order herein shall as provided in Sec10248 of the Rules and Regulations, be adopted by the Board and becomeits findingsconclusions,and Order and all objections thereto shall bedeemed waived for all purposesgaining representative of said employees pursuant to Sec-tion 9(c) of the Act(b)Giving effect to a certain recognition agreement be-tween Respondent River Manor and Respondent Uniondated December 9, 1974, or any extension or modificationthereof, and seeking to enforce said agreement by requir-ing employees to sign dues-checkoff cards for RespondentUnion(c)Assisting Respondent Union by soliciting authoriza-tion cards on its behalf from its employees, and grantingaccess to its premises for the purpose of solicitation andconducting of meetings by Respondent Union and refusingto accord similar access to Local 144 and Local 1115(d) Promising benefits or threatening employees withdischarge in order to influence their selection or rejectionof a collective-bargaining representative(e)Discouraging membership in Local 144, Hotel, Hos-pital,Nursing Home and Allied Health Services Union,affiliatedwith Service Employees International Union,AFL-CIO, and Local 1115, Joint Board, Nursing Home,and Hospital Employees Division, or any other labor orga-nization,by discharging or otherwise discriminatingagainst employees in respect to their hire or tenure of em-ployment or other conditions of employment(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Withdraw and withhold all recognition from Re-spondent Union as the representative of its employees forthe purpose of dealing with the Respondent River Manorconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions of em-ployment, unless and until the National Labor RelationsBoard shall certify the Respondent Union as such repre-sentative, and abrogate the recognition agreement with Re-spondent Union covering such employees(b)Make whole Brenda Frazier, Albert Hazell, andMary Terrell for any loss of pay or other benefits they mayhave suffered as a result of the discrimination foundagainst them, in the manner set forth in the remedy sectionherein(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order(d)Post at the nursing home facility in Brooklyn, NewYork, copies of the attached notice marked "AppendixA " 29 Copies of said notice, on forms provided by the Re-gional Director for Region 29, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-29 In the event the Board s Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board RIVER MANOR HEALTH RELATED FACILITY243ing all places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material(e)Notify the Regional Director for Region 29, in writ-ing,within 20 days from date of this Order, what stepsRespondent has taken to comply herewithB Respondent Local 531, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Yonkers, New York, its officers, agents, and rep-resentatives, shall1Cease and desist from(a)Giving effect to a certain recognition agreement be-tween the said Respondent Union and Respondent RiverManor dated December 9, 1974, or any modification orextension thereof, and seeking to enforce such agreementby requiring employees to sign dues-checkoff cards(b)Acting or purporting to act as the collective-bargain-ing representative of the employees of Respondent RiverManor, unless and until it shall have been certified by theBoard as the collective-bargainmg representative of saidemployees pursuant to Section 9(c) of the Act(c) In any other manner interfering with, restraining, orcoercing employees of Respondent River Manor in the ex-ercise of rights guaranteed to them by Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act(a)Post at its office copies of the attached noticemarked "Appendix B "30 Copies of said notice on forms tobe provided by the Regional Director of Region 29, afterbeing duly signed by the Respondent Union's representa-tive, shall be posted by Respondent Union immediatelyupon receipt thereof, and be maintained by it, for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-edReasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered, defaced,or covered by any other material(b)Furnish to the Regional Director for Region 29signed copies of said notice for posting by RespondentRiver Manor in places where notices to employees are cus-tomarily posted(c)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of this Order what stepsRespondent Union has taken to comply herewithIT IS FURTHER ORDERED that the complaint in Case 29-CA-4307 be dismissed in its entirety30 See fn 29supra